Citation Nr: 1545914	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  08-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 2005 for the assignment of a compensable disability rating for a burn scar of the left lower extremity.

2.  Entitlement to a disability rating in excess of 20 percent for a low back disability.

3.  Entitlement to assignment of a separate compensable rating for neurological impairment of the right left lower extremity associated with the service-connected low back disability.

4.  Entitlement to a disability rating in excess of 20 percent, since November 21, 2014, for neurological impairment of the left lower extremity associated with the service-connected low back disability, and in excess of 0 percent prior to November 21, 2014. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant (the Veteran) is represented by: Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1971 to June 1974, and served in the Puerto Rico Army National Guard from May 1975 to May 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) in part from a March 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  That appeal originated from a November 2006 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.  The remainder of the appeal comes before the Board from a March 2015 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

In a September 2011 Board decision, the Board denied a rating in excess of 10 percent for a burn scar of the left lower extremity.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in February 2013, the Veterans Court implemented a Joint Motion for Partial Remand which Vacated the Board's decision to the extent it denied a compensable rating prior to the effective date (July 13, 2006) of the 10 percent rating.  The Joint Motion directed the Board to consider the issue of an earlier effective date for a disability rating in excess of 10 percent for residuals of a burn scar to the left lower extremity through application of 38 C.F.R. § 3.400(o)(2).

In a decision dated in November 2013, the Board granted an earlier effective date of July 13, 2005 for the assignment of a 10 percent disability rating for the burn scar of the left lower extremity.  The Veteran appealed that decision to the Veterans Court.  In a memorandum decision dated in March 2015, the Veterans Court vacated the Board's November 2013 decision in part, and remanded this issue back to the Board for additional adjudication.

The issues of entitlement to a separate compensable rating for neurological impairment of the right lower extremity, entitlement to a disability rating in excess of 20 percent for a low back disability, entitlement to a disability rating in excess of 20 percent since November 21, 2014 for neurological impairment of left lower extremity, and in excess of 0 percent prior to November 21, 2014, and entitlement to a TDIU are addressed in the REMAND below and are therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A VA Form 21-4138 received by the RO on July 13, 2006 is not a valid Notice of Disagreement with any determination made by the RO in the February 2006 RO rating decision pertinent to the burn scar of the left lower extremity.  

2.  The Veteran did not submit new and material evidence within the appeal period following the February 2006 RO rating decision with respect to the burn scar of the left lower extremity.  

3.  The February 2006 RO rating decision became final following the expiration of the appeal period.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than July 13, 2005 for the assignment of a 10 percent rating for residuals of a burn scar of the left lower extremity, have not been met.  38 U.S.C.A. §§ 5107, 5109A, 5110, (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Veteran filed a claim of entitlement to service connection for various burn scars in September 1981.  In an April 1984 rating decision, the RO denied the claim as the Veteran's service treatment records could not be obtained and it could not verify the claimed injury in service.  The Veteran filed an application to reopen the claim in November 1984, which was denied for the same reason in a November 1985 rating decision.  The service treatment records were subsequently obtained by the RO.  In a February 2006 rating decision, the RO granted service connection for various burn scars to include a burn scar of the left lower extremity.  That disability was assigned an initial disability rating of 0 percent, effective September 21, 1981, the date the original claim was received.  The RO subsequently granted an increased 10 percent rating (November 2006 decision) effective July 13, 2006.  

As noted in the Introduction, certain aspects of this matter have been before the Board previously, and the Board has entered two decisions, both of which have been vacated.  In September 2011, the Board addressed a claim of entitlement to a disability rating in excess of 10 percent for the burn scar of left lower extremity.  In the February 2013 Joint Motion, the parties stipulated that, in addressing only the rating currently assigned for the scar of left lower extremity, the Board had not considered the potential application of 38 C.F.R. § 3.400(o)(2) (permitting in certain circumstances the assignment of an increased rating up to one year prior to the date of claim), noting that the grant of a 10 percent rating for the Veteran's service-connected burn scar to the left lower extremity, effective July 13, 2006, was based on January 2006 VA examination findings.  While the claim as adjudicated by the Board was one for an increased rating, the parties determined that there was an unadjudicated aspect of the appeal related to the appropriate effective date upon application of 38 C.F.R. § 3.400(o)(2).  

Subsequent to the Joint Motion, the Veteran submitted written argument suggesting for the first time that the July 12, 2006 VA Form 21-4138 actually constituted a Notice of Disagreement with the February 2006 rating decision which granted service connection and assigned the initial rating of 0 percent.  In the November 2013 decision, the Board determined that the July 13, 2006 VA Form 21-4138 was appropriately interpreted as a claim for an increased rating, and that the parties' specific agreement as to the applicability of 38 C.F.R. § 3.400(o)(2)-a section pertaining to increased rating claims-was evidence that the parties also agreed that the July 13, 2006 VA Form 21-4138 was a claim for an increased rating rather than a Notice of Disagreement.  The Board concluded that the specifics of the Joint Motion, which specified consideration of 38 C.F.R. § 3.400(o)(2), and not 38 C.F.R. §§  3.156(c)(3)-(4), 3.400(r), 3.400(b)(2), which apply to the assignment of effective dates for a reopened claim based on newly received service department records, limited the scope of its decision to consideration of that section.  While the Board determined that it could not address the question of whether the July 13, 2006 VA Form 21-4138 was a Notice of Disagreement, it did grant an earlier effective date of July 13, 2005, one year prior to the date of claim, under the provisions of 38 C.F.R. § 3.400(o)(2).  

In the March 2015 Memorandum Decision, the Veterans Court focused on the Board's determination that it could not consider the July 13, 2006 VA Form 21-4138 as a Notice of Disagreement, but was limited to specifics of the Joint Motion.  The Veterans Court held that the Board could also consider arguments submitted after the Joint Motion, which included the stipulation that the Veteran reserved the "right to present additional argument and evidence to the Board regarding the potential entitlement to an effective date prior to January 2006 for the assignment of a 10% disability rating for residuals of a burn scar to the left lower extremity."  The Veterans Court stipulated that remand to the Board was required "for the Board to properly consider whether the February 2006 Board decision was final, whether the appellant's July 2006 submission was an NOD as to that decision, and therefore whether the appellant is entitled to an earlier effective date for the burn residuals of his left lower extremity."  

The Board interprets the reference to a February 2006 Board decision as intending the February 2006 RO decision, as there is no Board decision of that date.  

Pertinent to the issue on appeal, the February 2006 RO decision granted service connection for a burn scar of the left lower extremity, assigned a 0 percent disability rating, and assigned an effective date of September 21, 1981.  The Veteran was notified of the decision, provided a copy of the decision, and was notified of his right to appeal the decision, by letter dated March 11, 2006.  

Regarding the finality of decisions of the Agency of Original Jurisdiction, such decisions become final if, within one year of the mailing of the decision to the claimant, either a Notice of Disagreement is not received, or new and material evidence is not received.  

In a VA Form 21-4138 received on July 13, 2006, the Veteran wrote the following: "I Request S.C. for the following conditions during active duty - N.G. service[:] 1. chronic active lumbosacral strain-myositis[;] 2. degenerative joint disease of the lumbosacral spine (claimed as back condition)[;] also I request an increased [rating] on (1) S.C. scars residual and second degree burns, left pectoral area[;] (2) residual burn scar right thigh and right lower extremity[...]all on Sep 24, 1972[;] check my active duty medical records[;] also all medical records since 10 Dec 1972."  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. § 20.200 (2015).  

A Notice of Disagreement consists of a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the Notice of Disagreement must make that clear.  See 38 C.F.R. § 20.201 (2015). 

In this case, the February 2006 rating decision addressed multiple issues and multiple disabilities.  Therefore, to constitute a Notice of Disagreement, the July 13, 2006 document must have identified the "specific determinations with which the claimant disagrees."  The Board finds that the July 13, 2006 VA Form 21-4138 cannot reasonably be construed as a Notice of Disagreement with the February 2006 RO decision regarding the issue of entitlement to a disability rating in excess of 0 percent for burn scar of the left lower extremity because the Veteran did not specifically identify any RO determination with respect to that issue, nor did he provide sufficient information by which the RO could make reasonable inference that he (1) was dissatisfied with the rating assigned for the burn scar of the left lower extremity, and (2) that he desired to contest the result of the RO's initial rating determination.  

The Veteran also did not refer to the February 2006 decision in such a way as would indicate disagreement with the entire decision and all determinations made therein.  Indeed, he neither explicitly mentioned nor otherwise identified the February 2006 decision.  To the extent this might reasonably have been inferred from temporal proximity (5 months after), he did not reasonably identify any determination of the RO with respect to the scar of left lower extremity.  Rather, he listed specific disabilities, which he enumerated, and these did not include the scar of the left lower extremity.  While the RO subsequently ordered development to include a VA scars examination, and this in turn led to an increased rating for the scar of the left lower extremity based on findings reported on that examination report, this ultimately favorable result does not establish or even suggest that the RO's February 2006 determination of the initial disability rating for the scar of the left lower extremity was reasonably identified in the July 13, 2006 VA Form 21-4138, or that the other requirements for a Notice of Disagreement were reasonably met.  

It would seem that the Veteran's argument centers on his request to check "all medical records since 10 Dec 1972."  It appears to be his assertion that this request reasonably identifies his intent to appeal the February 2006 decision, and reasonably identifies the scar of the left lower extremity, which is nowhere actually mentioned in the document.  

The procedures for appeals of VA decisions require to some extent that VA make determinations as to the claimant's intent (e.g., whether he is dissatisfied or whether he desires to contest...).  The Veteran's intent in any communication must be gleaned from the context of the entire document or conversation in combination with the specific words used, not from either in isolation.  While VA has an obligation to liberally construe communications with VA claimants, this obligation is specifically constrained by the bounds of reason.  The simple fact that the Veteran now finds it advantageous to have filed a Notice of Disagreement with respect to the issue in question here does not itself render the document he submitted on July 13, 2006 a valid Notice of Disagreement.  

Here, the Veteran expressed his intent clearly in the July 13, 2006 VA Form 21-4138.  He identified the issues of interest to him and specifically enumerated them.  The document is not ambiguous in either its wording or its context.  In the context of an explicit listing of issues, it is more reasonable to interpret his request to check "all medical records since 10 Dec 1972" as applying to the specific issues he identified and enumerated in the document than it is to interpret this as a reference to other unidentified issues.  

The Veteran was quite specific as to the issues of interest to him, and he did not mention the scar of the left lower extremity.  Thus, the context of the entire document cannot reasonably be construed as addressing the burn scar of the left lower extremity.  

Moreover, the Veteran never expressed an intent to appeal any issue decided in the February 2006 decision.  He simply wanted his records to be reviewed for the requested increased rating regarding the specific scar of the right lower extremity and the scar of the left pectoral area.  Thus, the context of the entire document cannot reasonably be construed as a Notice of Disagreement with any determination of the RO.  

The next correspondence from the Veteran is a VA Form 21-4138 received on October 4, 2007, more than one year after the February 2006 rating decision was mailed.  This was interpreted as a Notice of Disagreement with the November 2006 decision, but is not timely with respect to the February 2006 decision.  

The Board has considered whether new and material evidence was received within the appeal period of the February 2006 decision (mailed on March 11, 2006).  See Buie v. Shinseki, 24 Vet. App. 242 (2010) (holding that the Board should have considered whether statements submitted within one year of RO decision included the submission of new and material evidence and thus applied to the decided claim).

In this case, as discussed above, the VA Form 21-4138 cannot reasonably be interpreted as identifying or encompassing new and material evidence regarding the burn scar of the left lower extremity.  That specific disability is not identified in the document, and the only evidence identified is "active duty medical records[;] also all medical records since 10 Dec 1972."  These records were already of record and had been considered in the February 2006 decision.  The RO contacted the Veteran by telephone on October 16, 2006 and asked if he had additional evidence to submit with respect to the July 13, 2006 claim.  He responded "No-continue with the claim-no more evidence to submit."  No other evidence was received within the appeal period following the February 2006 decision.  

Thus, regarding the instruction of the Veterans Court that the Board must "properly consider whether the February 2006 [RO] decision was final, whether the appellant's July 2006 submission was an NOD as to that decision, and therefore whether the appellant is entitled to an earlier effective date for the burn residuals of his left lower extremity,"  for the reasons expressed, the Board finds that the July 13, 2006 submission (VA Form 21-4138) is not a Notice of Disagreement as to the February 2006 decision, and that new and material evidence was not received within the one-year appeal period following the mailing of the rating decision to the Veteran on March 11, 2006.  Therefore, the decision became final and cannot now be the basis for an earlier effective date baring a finding of clear and unmistakable error, which is not alleged here.  The Board concludes that an effective date earlier than July 13, 2005 for the assignment of a compensable rating for the service-connected burn scar of the left lower extremity is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  Here, the record does not identify any additional notice or assistance that would reasonably expected to aid in substantiating the earlier effective date claim and the Veteran has not identified such notice or evidence.  The Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.


ORDER

An effective date earlier than July 13, 2005 for the assignment of a compensable disability rating for a left leg burn scar is denied.


REMAND

In a March 2015 rating decision, the RO granted a separate rating of 20 percent for neurological impairment of the left lower extremity, effective November 21, 2014, but did not assign a compensable rating prior to November 21, 2014, and did not assign a separate rating for the right lower extremity.  The RO also denied a rating in excess of 20 percent for the low back disability and denied a TDIU.  In July 2015, the Veteran disagreed with the March 2015 rating decision.  The RO has not yet issued a Statement of the Case.  

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2015); Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that the Veteran has requested a "personal hearing with the DRO" regarding these issues (see July 21, 2015 correspondence).  

In November 2013, the Board remanded the issue of entitlement to a rating in excess of 20 percent for a low back disability for issuance of a Statement of the Case in response to the Veteran's disagreement with a July 2012 rating decision which assigned an initial 20 percent rating for the low back disability.  To date, the RO has taken no action on the Board's instruction.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, these issues are REMANDED for the following action:

1.  Issue a Statement of the Case pertaining to the issues specified in the July 2015 Notice of Disagreement, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights and consider the Veteran's request for a DRO hearing on these issues.  

2.  Issue a Statement of the Case with respect to the issue of entitlement to a disability rating in excess of 20 percent for the low back disability in accordance with the Board's November 2013 remand instructions.

The Veteran is reminded that, to vest the Board with jurisdiction over these issues, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case.  See 38 C.F.R. § 20.202 (2015).  

If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


